Citation Nr: 0329552	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in July 2002 , and a 
substantive appeal was received in August 2002.  

The Board notes that in a December 2001 rating action, the RO 
in part denied a rating in excess of 10 percent for residuals 
of a mastoidectomy.  The veteran submitted a timely notice of 
disagreement with this decision in May 2002 and a statement 
of the case was issued in July 2002.  However, on a VA Form 9 
which was received at the Board in August 2002, the veteran 
indicated that he did not wish to continue his appeal of the 
issue.  

In correspondence which was received at the RO in August 
2002, the veteran claimed entitlement to service connection 
for rheumatoid arthritis.  On a VA Form 9 which was received 
at the RO the same month, the veteran appears to raise a 
claim of entitlement to a total rating based on individual 
unemployability.  The issues are not inextricably intertwined 
with the current appeal and are, therefore, referred to the 
RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  A review of the claims file 
indicates that the veteran has not been provided the 
requisite notice and assistance required by the VCAA.  The 
Board finds a remand is required to comply with this 
legislation.  

One of the issues on appeal is entitlement to service 
connection for headaches.  A VA examination was conducted in 
October 2001 to determine if the veteran had headaches which 
were secondary to his service-connected residuals of a 
mastoidectomy.  The examiner found there was no link between 
the two disabilities.  Significantly, however, the examiner 
indicated that he did not have access to the veteran's claims 
file for review in connection with the examination.  The 
United States Court of Appeals for Veterans Claims has held 
that examinations for compensation and pension purposes 
conducted without contemporaneous review of the veteran's 
claims file are deficient for rating purposes.  Procelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, the 
Board notes that, while the examiner opined that there was no 
link between the headaches and the service-connected 
mastoidectomy, he did not indicate if there was a direct link 
between the service-connected headaches and active duty 
service.  The Board finds the veteran should be afforded a 
new VA examination and an opinion as to the etiology of the 
headaches should be obtained based on a review of all the 
evidence in the claims file.  

In May 2001, the veteran submitted statements from three 
health care professionals in support of his claims.  Each of 
the health care professionals, L.V., D.O., W.H., M.D., and 
E.D.E., M.D., reported that they were the veteran's treating 
physicians, and one of the doctors indicated that he had been 
treating the veteran since 1989.  A review of the claims file 
reveals that there are no clinical records from any of these 
doctors.  The Board finds the RO must attempt to obtain any 
outstanding treatment records and associated them with the 
claims file.   

Accordingly, the issues on appeal are hereby REMANDED for the 
following actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should take appropriate action 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated the veteran for any 
of the issues on appeal, including  L.V., 
D.O., W.H., M.D., and E.D.E., M.D.

3.  The veteran should be afforded a VA 
examination by an appropriately qualified 
healthcare professional to determine the 
nature, extent and etiology of any 
headaches found on examination.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
testing should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should express an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran current 
experiences headaches which are causally 
related to his period of active duty, or 
are proximately due to or the result of 
the service-connected residuals of the 
mastoidectomy, to include whether any 
headache disability has been aggravated 
by the residuals of the mastoidectomy.  
If the examiner cannot offer a requested 
opinion without engaging in speculation 
that fact should be noted and a rationale 
should be provided.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



